Title: Memo re Pardon for Jacob Coleman, 11 September 1806
From: Jefferson, Thomas
To: 


                                                
                            
                            
                        on or after 11 Sep. 1806
                     
                        
                  Coleman’s petn of pardon. recd Sep. 11— 06—
                        the stripes were pardoned, but the sentence of 5. years imprisonment remained.
                        the ground for the remission of this are
                        
                        his declaration of repentance
                        his parents distress of mind.
                    